DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Vaughan on May 13, 2021.
The application has been amended as follows: 
LISTING OF CLAIMS:
	1.	(Currently Amended)	A control system for a work vehicle having a blade as a work implement, the control system comprising:
	an actual topography acquisition device that acquires actual topography information, which indicates an actual topography of a work target, at least a portion of the actual topography including a slope;
	a storage device that stores design topography information, which indicates a final design topography that is a target topography of the work target, at least a portion of the final design topography being disposed above the actual topography; and
	a controller configured to
acquire the actual topography information from the actual topography acquisition device,
acquire the design topography information from the storage device, and

a first locus that extends forward along a sloped surface of the actual topography, and 
a second locus that is positioned above the actual topography by a predetermined distance and below the final design topography in front of the first locus,
the first locus and the second locus defining an intermediate design surface and the intermediate design surface being divided into segments at predetermined intervals from a reference position along a traveling direction of the work vehicle, 
each of the segments having a pitch angle and the pitch angle of each of the segments being limited so as not to differ from the pitch angle of an adjacent one of the segments by more than a prescribed angle.

	2.	(Canceled)	

	3.	(Previously Presented)	The control system for a work vehicle according to claim 1, further comprising:
	a soil amount acquisition device that generates a soil amount signal, which indicates a held soil amount of the blade, 
	the controller being further configured to acquire the soil amount signal from the soil amount acquisition device and to change the predetermined distance in response to the soil amount.

	4.	(Canceled)	


	5.	(Currently Amended)	The control system for a work vehicle according to claim [[4]] 1, wherein
	the controller is further configured to
determine the intermediate design topography 


	6.	(Previously Presented)	The control system for a work vehicle according to claim 1, wherein
	the controller includes
a first controller disposed outside of the work vehicle, and
a second controller that communicates with the first controller and is disposed inside the work vehicle, 
	the first controller is configured to
acquire the actual topography information from the actual topography acquisition device, and
acquire the design topography information from the storage device, and
	the second controller is configured to generate the command signal to move the blade.

	7.	(Currently Amended)	A control method for a work vehicle having a blade as a work implement, the control method comprising:
	acquiring actual topography information, which indicates an actual topography of a work target, at least a portion of the actual topography including a slope;
	acquiring design topography information, which indicates a final design topography that is a target topography of the work target, at least a portion of the final design topography being disposed above the actual topography; and
	generating a command signal to move the blade along 
a first locus that extends forward along a sloped surface of the actual topography, and 
a second locus that is positioned above the actual topography by a predetermined distance and below the final design topography in front of the first locus,
the first locus and the second locus defining an intermediate design surface and the intermediate design surface being divided into segments at predetermined intervals from a reference position along a traveling direction of the work vehicle, 
each of the segments having a pitch angle and the pitch angle of each of the segments being limited so as not to differ from the pitch angle of an adjacent one of the segments by more than a prescribed angle.

	8.	(Canceled)

	9.	(Previously Presented)	The control method for a work vehicle according to claim 7, further comprising:
	generating a soil amount signal, which indicates a held soil amount of the blade, 
	the predetermined distance being updated in response to the held soil amount.

	10.	(Canceled)	

	11.	(Currently Amended)	The control method for a work vehicle according to claim [[10]] 7, wherein
	the intermediate design topography is determined 
	the intermediate design topography is determined so as to follow the slope of the actual topography when the inclination angle of the intermediate design topography is equal to or less than the predetermined angle.

	12.	(Currently Amended)	A work vehicle comprising:
	a blade as a work implement; and 
	a controller configured to
acquire actual topography information, which indicates an actual topography of a work target, at least a portion of the actual topography including a slope;
acquire design topography information, which indicates a final design topography that is a target topography of the work target, at least a portion of the final design topography being disposed above the actual topography; and
move the blade along 
a first locus that extends forward along a sloped surface of the actual topography, and 
a second locus that is positioned above the actual topography by a ,
the first locus and the second locus defining an intermediate design surface and the intermediate design surface being divided into segments at predetermined intervals from a reference position along a traveling direction of the work vehicle,
each of the segments having a pitch angle and the pitch angle of each of the segments being limited so as not to differ from the pitch angle of an adjacent one of the segments by more than a prescribed angle.

	13.	(Canceled)

	14.	(Previously Presented)	The work vehicle according to claim 12, further comprising:
	a soil amount acquisition device that generates a soil amount signal, which indicates a held soil amount of the blade,
	the controller being further configured to acquire the soil amount signal from the soil amount acquisition device and to change the predetermined distance in response to the soil amount.

	15.	(Canceled)	

	16.	(Currently Amended)	The work vehicle according to claim [[15]] 12, wherein
	the controller is further configured to
determine the intermediate design topography 
determine the intermediate design topography so as to follow the slope of the actual topography when the inclination angle of the intermediate design topography is equal to or less than the predetermined angle.

17-19.	(Canceled)	

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks dated April 16, 2021 provide the basis for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukano et al. (US 2013/0158785 A1), disclosing a hydraulic shovel positional guidance system.
Nomura et al. (US 2013/0158787 A1), disclosing a display device for a hydraulic shovel positional guidance system.
Carlson et al. (US 2002/0162668 A1), disclosing a blade control apparatus.
Wei et al. (US 2017/0138016 A1), disclosing determining dump locations for a blade based on slope of topography.
Jaliwala et al. (US 2015/0240453 A1), disclosing an adaptive control system for a working machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664